COFFEY, J.
It is suggested, on behalf of executors that the petition for partial distribution is premature; that a year (the time to contest the validity of the will) should elapse before the application.
Under the authority of the Estate of Pritchett, 51 Cal. 568, the petition is not prematurely preferred, the essential facts and the principle of this matter corresponding to the facts and principle in that case. Petition granted.
The Buie that the Final Distribution of an estate may be had upon the settlement of the final account of the executor, or at any subsequent time (Estate of Thayer, 1 Cal. App. 104, 81 Pac. 658; McAdoo v. Sayre, 145 Cal. 344, 78 Pac. 874), was invoked in Re Pritchett, 51 Cal. 568, 52 Cal. 94, although the time for contesting the will had not yet expired.